Exhibit 99.1 Rogers Reports Second Quarter 2009 Financial and Operating Results Second Quarter Consolidated Revenue Grows By 3% to $2.9 Billion; Wireless Delivers Strong Subscriber Growth, Historically Low Postpaid Churn, 38% Wireless Data Revenue Growth, and 49% Network Revenue Margins; Cable Drives Continued Margin Expansion and Healthy Growth in Cash Flow as Subscriber Growth Slows in Face of Economic Recession in Ontario and Growing Maturation of Certain Products; Double Digit Adjusted Operating Profit Growth at Cable Operations Offset by Reductions in Roaming and Other Discretionary Usage at Wireless, Advertising Sales Declines at Media, and Costs FromSuccessful Smartphone Campaign at Wireless TORONTO (July 28, 2009) - Rogers Communications Inc. today announced its consolidated financial and operating results for the three and six months ended June 30, 2009. Financial highlights are as follows: Three months ended June 30, Six months ended June 30, (In millions of dollars, except per share amounts) % Chg % Chg Operating revenue $ $ 3 $ $ 4 Operating profit(1) 4 1 Net income 24 6 Basic and diluted net income per share $ $ 26 $ $ 7 As adjusted:(2) Operating profit(1) $ $ (1 ) $ $ 1 Net income 13 6 Basic and diluted net income per share $ $ 14 $ $ 7 Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles (“GAAP”). See the section entitled “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period” for a reconciliation of operating profit and adjusted operating profit to operating income and net income under Canadian GAAP and the section entitled “Key Performance Indicators and Non-GAAP Measures”. For details on the determination of the ‘as adjusted’ amounts, which are non-GAAP measures, see the sections entitled “Supplementary Information” and “Key Performance Indicators and Non-GAAP Measures”. The ‘as adjusted’ amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The ‘as adjusted’ amounts exclude (i) stock-based compensation (recovery) expense; (ii) integration and restructuring expenses;and (iii) in respect of net income and net income per share, debt issuance costs and the related income tax impact of the above amounts. Highlights of the second quarter of 2009 include the following: • We generated consolidated growth in quarterly revenue of 3%, while adjusted operating profit declined by 1% to $1.083 billion as the growth at Cable was more than offset by acquisition and retention costs from the continued success of the smartphone campaign and economic pressures on usage at Wireless and advertising revenue declines at Media. Rogers Communications Inc.
